TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00088-CV


Marsha Dawn Weiss, Appellant

v.


Davis Tucker; Lufthefe, LLC d/b/a North By Northwest, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. D-1-GN-07-003972, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




&


NO. 03-08-00089-CV


Marsha Dawn Weiss, Appellant

v.


Pinnacle Construction of Austin, Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. D-1-GN-07-003973, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



O R D E R

PER CURIAM

	Appellant Marsha Dawn Weiss has filed a motion to consolidate her appeals docketed
as our cause numbers 03-08-00088-CV and 03-08-00089-CV.  Records have been filed in each
cause number.  We grant the motion and consolidate these appeals for purposes of briefing and oral
argument, if any.
	It is ordered April 2, 2008.


Before Chief Justice Law, Justices Pemberton and Waldrop